Citation Nr: 1738832	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-47 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to
radiation exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from May 1954 to February 1957.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, that denied the above claim.  Jurisdiction of this matter is currently with the RO located in Boston, Massachusetts.

In January 2013, the Board denied the Veteran's claim of service connection for
prostate cancer.  He filed a timely appeal of the decision to the United States Court
of Appeals for Veterans Claims (Court) and, pursuant to a Joint Motion for Remand, a July 2013 Order vacated the Board's decision and remanded the matter for action consistent with the terms of the Joint Motion for Remand.  The case was then remanded by the Board in November 2013 and October 2015.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Evidence from the Defense Threat Reduction Agency (DTRA) establishes that the Veteran is a confirmed participant of Operation TEAPOT, conducted at the Nevada Test Site in 1955. 
2.  The Veteran participated in a radiation risk activity, as defined by VA regulations, during service and is a radiation-exposed Veteran.

3.  The Veteran's prostate cancer first manifested many years after service and is unrelated to any incident of service, including exposure to ionizing radiation therein.


CONCLUSION OF LAW

The criteria for the establishment of service connection for prostate cancer, to include as secondary to radiation exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in July 2008 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  With the exception of his February 1957 service separation examination report, the Veteran's service treatment records are unavailable and, according to the National Personnel Records Center, may have been destroyed in a fire that occurred at their facility.  The RO made a formal finding of unavailability of such records in February 2009.  In cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the Veteran does not claim to have sought in-service treatment for prostate complaints.  His participation in a radiation-risk activity was verified.

The Veteran's relevant post-service VA and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was most recently remanded in October 2015 in order to refer this matter to the Under Secretary for Benefits for further consideration of this matter under 38 C.F.R. § 3.311, and to provide a written determination as to the likelihood that the Veteran's prostate cancer resulted from radiation exposure in service.  Thereafter, an Advisory Opinion from the Director of Compensation Service dated in February 2017 was associated with the Veteran's claims file.  As such, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, to include malignant tumors, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

If a Veteran exposed to radiation during active duty later develops one of the diseases listed in 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These diseases are ones in which the VA Secretary has determined that a positive association with radiation exposure exists. 

Second, service connection may be established if a radiation-exposed Veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or established by competent scientific or medical evidence to be a radiogenic disease), and if the VA Under Secretary for Benefits determines that a relationship does in fact exist between the disease and the Veteran's exposure in service.  When a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b).

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a Veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).

When it has been determined that a Veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, then the Under Secretary for Benefits shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.

Dose data is requested from the Department of Defense in claims based on participation in atmospheric nuclear testing, and claims based on participation in the U.S. occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request will be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The third and final way of establishing direct service connection is by showing that the disease or malady was incurred during or aggravated by the active military service, a task which includes the burden of tracing causation to a condition or 
event during the active military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

The record does not contain any evidence that prostate cancer was manifested in service or in the Veteran's first post-service year.  Although, as noted above, with the exception of his February 1957 service separation examination report, the Veteran's service treatment records are unavailable; he does not claim to have sought in-service treatment for prostate complaints (and the February 1957 separation examination report shows that genitourinary examination was clinically normal).

The record shows that prostate cancer was first diagnosed in May 2006, approximately 49 years after his discharge from service.  The Veteran does not claim to have sought treatment for prostate related complaints prior to 2006.  Consequently, service connection for prostate cancer on the basis that such malignant tumor became manifest in service (or on a presumptive basis as a chronic disease under 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309) is not warranted.  Prostate cancer is not among the listed diseases that may be presumptively service-connected if in radiation-exposed Veterans.  Consequently, service connection for prostate cancer on a presumptive basis as a disease specific to radiation-exposed Veterans under 38 C.F.R. § 3.309(d)(2) is not warranted. 

Prostate cancer is deemed a radiogenic disease under 38 C.F.R. § 3.311(b)(1)(2) and it manifested within the period specified by regulation.  

The RO requested confirmation of the Veteran's radiation exposure from the DTRA.  In January 2010, DTRA confirmed that the Veteran was involved with Operation TEAPOT, conducted at the Nevada Test Site in 1955, after constructing a scenario describing the Veteran's participation activities and with consideration of his recollections and statements.  DTRA noted that the Veteran had reviewed the description as shown on the scenario, and his comments had been considered in developing his dose assessment.  [Notably, a December 2009 letter from the Veteran reflects his disagreement with the Operation TEAPOT departure date of March 5, 1955, and recalls his participation in further testing.]  Additionally, it was noted that, at its June 2006 meeting, the Veteran's Advisory Board on Dose Reconstruction recommended a screening process for prostate cancer cases to reduce the time required to generate an analysis of prostate radiation dose.  It established conservative theoretical maximum doses that utilized actual radiation level measurements and technical calculations from atmospheric nuclear test detonations, previously established prostate doses, bounding assumptions about exposure scenarios, and radiation science fundamentals.  These maximum doses were much higher than doses that were estimated in previous radiation dose assessments, thus providing maximum benefit of the doubt to Veterans and ensuring that the reported doses were not less than actual doses.  The reported doses were based on worst-case parameters and assumptions, not all of which the Veteran may have encountered.  Based on the foregoing, DTRA estimated that the Veteran could have received during his participation in Operation TEAPOT not more than an external gamma dose of 16 rem, external neutron dose of 0.5 rem, internal committed dose to the thyroid (alpha) of 0 rem, and internal committed dose to the thyroid (beta + gamma) of 1 rem.

It is noted that the RO, at the time, did not obtain a formal medical opinion regarding whether the Veteran's prostate cancer is related to his in-service radiation dose.  That is because the Chief Public Health and Environmental Hazards Officer indicated in a December 2006 memorandum that it was unable to provide such an opinion based upon the multitude of similar claims under review.  The VA Compensation and Pension Service did, however, furnish detailed guidelines for deciding expedited prostate cancer compensation claims for radiation-exposed Veterans.  

Those guidelines were incorporated in a VA Compensation and Pension worksheet, that was used to convert the Veteran's aforementioned prostate screening dose assessments, based on gamma/beta radiation, to an estimate based on neutron and alpha radiation.  Significantly, the guidelines worksheet also indicated that, as all the adjusted total Veteran prostate doses for Hiroshima/Nagasaki and Nevada Test Site cases are less than the applicable screening doses, it is unlikely that prostate cancer in these groups of Veterans can be attributed to ionizing radiation exposure in service.  

Following the December 2006 instructions from the Under Secretary of Health, and based upon the Compensation and Pension guidelines worksheet, the January 2010 DTRA dose estimate, and VA and non-VA treatment records, the RO issued an Administrative Decision in February 2010 concluding that it was unlikely that the Veteran's prostate cancer resulted from the radiation exposure during service.  The Veteran's adjusted total prostate radiation dose was determined to be 19 rem.  According to the Compensation and Pension guidelines, such a dose level carried less than a 50 percent probability of causing prostate cancer.  As the Veteran in this case was exposed during Operation TEAPOT, a Nevada Test Site operation, and his dose level carried less than a 50 percent probability of causing prostate cancer; his prostate cancer was determined to be less likely than not due to that radiation exposure.

Therefore, while the Veteran has a radiogenic disease as specified under 38 C.F.R. § 3.311(b)(1)(2), which manifested within the period specified by regulation, and was exposed to ionizing radiation as the result of his participation in Operation TEAPOT, conducted at the Nevada Test Site, the evidence does not demonstrate that the Veteran's exposure to ionizing radiation caused his current prostate cancer.

A VA examination report dated in February 2015 shows that following a review of the Veteran's claims file, to include the December 2006 memorandum on use of screening dose tables for review of skin and prostate cancer from atomic Veterans, the VA examiner explained that all the adjusted total Veteran prostate doses for these cases were less than the applicable screening doses.  The examiner concluded that it was unlikely that prostate cancers can be attributed to exposure to ionizing radiation in service.

A Memorandum from the Director of the Post 9-11 Era Environmental Health Program dated in February 2017 shows that following a review of the evidence of record, it was not likely that prostate cancer was caused by exposure to ionizing radiation in service.  This opinion was then provided to the Director of Compensation service for review, along with the Veteran's claims file.

A February 2017 Advisory Opinion from the Director of Compensation Service shows that the medical opinion from the Under Secretary for Health advising that it was unlikely the Veteran's prostate cancer resulted from his exposure to ionizing radiation in service had been reviewed.  Reference was also made to the DTRA findings that the Veteran had been exposed to the following radiation doses as follows:

External gamma dose: 16 rem
External neutron dose: 0.5 rem
Internal committed dose to the prostate (alpha): 0 rem
Internal committed dose to the prostate (beta + gamma): 1 rem

It was indicated that the Under Secretary for Health had provided an opinion indicating that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancer.  For purposes of calculation, the Veteran's radiation doses were assumed to have been received as a single acute dose in the earliest year of exposure (1955).  This assumption would tend to increase the probability of causation as calculated by the IREP.  The program calculated a 99th percentile value for the probability of causation of 19.79 percent for prostate cancer.  As a result, the Director of Compensation Services concluded that there was no reasonable possibility that the Veteran's prostate cancer resulted from radiation exposure in service.

In light of the foregoing, the Board must conclude that service connection cannot be established under 38 C.F.R. § 3.311. 

With regard to the third and final method for demonstrating service connection, the Board will now consider if direct service connection is warranted.

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current prostate cancer is due to exposure to ionizing radiation during his active service.  As noted, he does not claim to have sought in-service treatment for prostate complaints and genitourinary examination on February 1957 service separation was clinically normal.  It is noted that, in a June 2008 letter, his private urologist noted that the Veteran's prostate cancer "may" have been the result of his exposure to excessive radiation during active duty.  However, the private physician gave no indication that this was a likelihood or even at least as likely as not to be the cause of the Veteran's prostate cancer.  In addition, this physician did not attempt or indicate that he was even qualified to attempt to provide a dose estimate for the Veteran's exposure to radiation during his active duty service 51 years earlier.  As such, this is not sufficient to raise a reasonable doubt.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the appellant may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).  The Board also notes that this physician gave no indication that he reviewed the Veteran's claims file, nor did he offer a detailed rationale for this possible nexus.  Consequently, the Board finds the determination made as result of the application of the Compensation and Pension instructions regarding the adjudicating of prostate cancer claims to be more probative. 

After a review of the record, the Board concludes that entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation, is not warranted on a direct service connection basis.  The Board does not dispute the fact that prostate cancer can be caused by exposure to ionizing radiation.  However, the question presented in this appeal is not whether radiation exposure can cause prostate cancer generally, but whether the Veteran's prostate cancer diagnosed in 2006 is at least as likely as not attributable to his exposure to ionizing radiation during his participation in Operation TEAPOT in 1955.  As VHA has specifically stated that, because all the adjusted total Veteran prostate doses for Hiroshima/Nagasaki and Nevada Test Site cases are less than the applicable screening doses, it is unlikely that prostate cancer in these groups of Veterans can be attributed to ionizing radiation exposure in service, the Board finds that service connection cannot be granted for prostate cancer due to in-service exposure to radiation.

The Veteran's own assertions in this matter are not competent evidence as the critical question is one beyond lay observation.  The matter of a nexus between current prostate cancer, shown manifest 49 years post service and remote service/environmental factors therein is a medical question that requires medical expertise.  The Veteran has not demonstrated that he has any medical expertise.  See Jandreau, 492 F.3d at 1377; see also Davidson, 581 F.3d at 1316.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.  As such, the benefit of the doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for prostate cancer, to include as secondary to
radiation exposure, is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


